Exhibit 10.15

Execution Version

AMENDMENT NO. 2

TO SERVICING AGREEMENT

AMENDMENT NO. 2, dated as of September 1, 2004 (this “Amendment”), to that
certain Servicing Agreement, dated as of September 13, 2002 (as modified by that
certain Amendment to Servicing Agreement, dated as of September 12, 2003, and as
further amended, supplemented or otherwise modified prior to the date hereof,
the “Existing Servicing Agreement”; as modified hereby and as further amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Servicing Agreement”), by and among TAXI MEDALLION LOAN TRUST I (the
“Borrower”), MERRILL LYNCH COMMERCIAL FINANCE CORP. (successor in interest to
Merrill Lynch Bank USA, the “Lender”) and MEDALLION FUNDING CORP. (the
“Servicer”). Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Servicing Agreement.

RECITALS

The Borrower, the Lender and the Servicer are parties to the Existing Servicing
Agreement.

The Borrower, the Lender and the Servicer have agreed, subject to the terms and
conditions of this Amendment, that the Existing Servicing Agreement shall be
amended to reflect certain agreed upon revisions to the terms of the Existing
Servicing Agreement.

Accordingly, the Borrower, the Lender and the Servicer hereby agree, in
consideration of the mutual premises and mutual obligations set forth herein,
the receipt and sufficiency of which is hereby acknowledged, that the Existing
Servicing Agreement is hereby amended as follows:

SECTION 1. Amendment. Article X of the Existing Servicing Agreement is hereby
amended by inserting in proper numerical order the following new Section 10.10:

“Section 10.10 Agreement Concerning Backup Servicer. Notwithstanding anything in
this Servicing Agreement or any other Loan Document to the contrary, unless and
until the Lender shall notify the Borrower and the Servicer that the Lender has
determined (which determination shall be made by the Lender in its sole and
absolute discretion) that the Borrower shall be required to designate and
maintain a Backup Servicer in accordance with the provisions of this Servicing
Agreement and the other Loan Documents, the Borrower shall have no obligation to
designate or maintain any Backup Servicer and each of the provisions set forth
in this Servicing Agreement and the other Loan Documents in respect of the
Backup Servicer (including, without limitation, the provisions set forth in
Sections 2.01(c), 3.05, 3.08, 3.14, 4.01, 7.01(b), 7.02, 8.02, 9.01 and 10.02 of
this Servicing Agreement) shall be deemed to be of no force or effect and this
Servicing Agreement and each of the other Loan Documents shall be read and
construed as if such provisions were not included; provided, however, that if
the Lender shall at any time notify the Borrower and the Servicer that the
Lender has determined in its sole and absolute discretion that the Borrower
shall be required to designate and maintain a Backup Servicer, then the
Servicing Agreement and each of the other Loan Documents shall be read and
construed to give full force and effect to all of the provisions set forth
herein and therein



--------------------------------------------------------------------------------

(including, without limitation, the Backup Servicer provisions set forth in
Sections 2.01(c), 3.05, 3.08, 3.14, 4.01, 7.01(b), 7.02, 8.02, 9.01 and 10.02 of
this Servicing Agreement).”

SECTION 2. Conditions Precedent. This Amendment shall become effective on the
first date (the “Amendment Effective Date”) on which all of the following
conditions precedent shall have been satisfied:

(a) The Lender shall have received counterparts of this Amendment executed by
duly authorized officers of the Borrower and Servicer; and

(b) (i) The Servicer and Borrower shall be in compliance with all of the terms
and provisions set forth in the Existing Servicing Agreement and the other Loan
Documents on their parts to be observed or performed, (ii) the representations
and warranties made and restated by the Servicer pursuant to Section 3 of this
Amendment and Article V of the Existing Servicing Agreement shall be true and
complete in all material respects on and as of such date with the same force and
effect as if made on and as of such date, and (iii) no Default or Event of
Default shall have occurred and be continuing on such date.

SECTION 3. Representations and Warranties. The Borrower hereby represents and
warrants to the Lender that it is in compliance with all the terms and
provisions set forth in the Loan Documents on its part to be observed or
performed and that no Default or Event of Default has occurred or is continuing,
and hereby confirms and reaffirms each of the representations and warranties
contained in Article VI of the Loan Agreement.

SECTION 4. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Servicing Agreement and each other Loan Document shall
continue to be, and shall remain, in full force and effect in accordance with
its terms; provided, however, that upon the Amendment Effective Date, all
references therein and herein to the “Loan Documents” shall be deemed to
include, in any event, this Amendment and each reference to the Servicing
Agreement in any of the Loan Documents shall be deemed to be a reference to the
Servicing Agreement as amended hereby.

SECTION 5. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed signature page of this Amendment in Portable
Document Format (PDF) or by facsimile transmission shall be effective as
delivery of an executed original counterpart of this Amendment.

SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[SIGNATURES FOLLOW]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Amendment to be executed on its behalf by its officer hereunto duly
authorized, as of the date first above written.

 

BORROWER

TAXI MEDALLION LOAN TRUST I

By:

 

/s/ Alvin Murstein

 

Name:

 

Alvin Murstein

 

Title:

 

Vice President

LENDER

MERRILL LYNCH COMMERCIAL FINANCE CORP.

By:

 

/s/ Joshua A. Green

 

Name:

 

Joshua A. Green

 

Title:

 

Director

SERVICER

MEDALLION FUNDING CORP.

By:

 

/s/ Michael J. Kowalsky

 

Name:

 

Michael J. Kowalsky

 

Title:

 

President

AMENDMENT NO. 2 TO SERVICING AGREEMENT